Order entered August 2, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-17-01486-CV

                    IN THE INTEREST OF S.V. AND S.V., CHILDREN

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-04-11968-V

                                            ORDER
       The reporter’s record in this appeal is overdue. By notice filed with the trial court clerk

January 2, 2018, appellant requested preparation of the record of a hearing held in this matter on

December 15, 2017. The record was first due March 15, 2018. When it was not filed by that

date and the reporter had not communicated with the Court, we directed the record be filed by

April 18, 2018 and then June 8, 2018.

       On July 30, 2018, when the record still had not been filed, we ordered Joie Rivera,

Official Court Reporter for the 255th Judicial District Court, to file, within fifteen days, the

reporter’s record, written verification no hearings were recorded, or written verification appellant

had not paid or made arrangements to pay for the reporter’s record and had not been found

entitled to proceed without payment of costs. In response, Ms. Rivera filed a letter stating she

has “never been the court reporter in this matter,” “will never be the court reporter in this

matter,” and the matter “was not heard before Judge Kim Cooks[,]” the Presiding Judge of the
255th Judicial District Court. Ms. Rivera also asks in the letter that we “take note so” she does

“not have to keep sending letters to address this matter.”

       Although the Presiding Judge of the 255th Judicial District Court may not have heard the

matter that is on appeal, the matter was before the 255th Judicial District Court. As the official

court reporter for the 255th Judicial District Court, Ms. Rivera is responsible for ensuring the

reporter’s record is filed or verifying no record exists. See TEX. R. APP. P. 35.3(b). Until such

time as the Court is notified that no reporter’s record exists or of the name of the reporter who

made the record of the proceedings in this matter, we will continue to notice Ms. Rivera

regarding the reporter’s record.

       Our case management system reflects Melva Key may have been the reporter at the

December 15th hearing. Further, a letter filed by appellee’s counsel March 2, 2018 reflects this

case has now been transferred to the 256th Judicial District Court. Because this appeal cannot

proceed without the issue of the reporter’s record being settled, we ORDER the Honorable

David Lopez, Presiding Judge of the 256th Judicial District Court, to conduct a hearing to

determine whether a record was made of the December 15th hearing. If a record was made,

Judge Lopez shall further determine the name and contact information of the reporter who

recorded the proceedings. Judge Lopez shall file findings of fact and those findings shall be

included in a supplemental clerk’s record. The supplemental clerk’s record shall be filed in this

Court no later than September 4, 2018. The reporter’s record of this hearing shall also be filed

by September 4, 2018.

       We DIRECT the Clerk of the Court to send a copy of this order to Judge Lopez; Judge

Cooks; Ms. Rivera; Ms. Key; and, the parties.
        We ABATE the appeal to allow the trial court an opportunity to conduct the hearing.

The appeal will be reinstated when the requested records are filed or no later than September 7,

2018.




                                                   /s/     CAROLYN WRIGHT
                                                           CHIEF JUSTICE